Citation Nr: 1513259	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an annual clothing allowance for the 2012 calendar year.

2.  Entitlement to an annual clothing allowance for the 2013 calendar year.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Atlanta, Georgia ("VAMC Atlanta") which denied the Veteran's claim for an annual clothing allowance for the 2012 calendar year.  The Veteran disagreed with this decision in March 2013.  He perfected a timely appeal in April 2013.

This matter also is on appeal from a May 2013 administrative decision issued by VAMC Atlanta which denied the Veteran's claim for an annual clothing allowance for the 2013 calendar year.  The Veteran disagreed with this decision in December 2013.  He perfected a timely appeal in January 2014.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 10 percent for a left knee disability, entitlement to a disability rating greater than 10 percent for a right hip disability, entitlement to a disability rating greater than 10 percent for a left hip disability, and entitlement to service connection for a back disability, including as due to a service-connected right knee disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Atlanta, Georgia).  The Veteran filed all of these claims on a VA Form 21-526b which was received by VA in January 2015.  Accordingly, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The record evidence shows that the non-rigid bilateral knee and left wrist wraps prescribed to treat the Veteran's service-connected bilateral knee and left wrist disabilities do not tend to wear and tear clothing.

2.  The record evidence shows that the topical cream prescribed to treat the Veteran's service-connected left wrist surgical scars does not cause irreparable damage to outer garments.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an annual clothing allowance for the 2012 calendar year have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).

2.  The criteria for entitlement to an annual clothing allowance for the 2013 calendar year have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes initially that it is not clear whether the duty to notify and duty to assist the Veteran under the VCAA is applicable to clothing allowance claims.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims.  The Court pointed out in Barger that the statute at issue in waiver of recovery of overpayment claims was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Title 38, United States Code, Chapter 51.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-4 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

Nevertheless, the Board finds that VA has complied with the duty to notify and duty to assist to the extent applicable in this case.  For example, the Veteran was provided with VCAA notice in May 2013.  The Veteran's statements submitted in support of these claims reflect his actual knowledge of the requirements for obtaining an annual clothing allowance.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims and no further assistance to develop evidence is required.  And any deficiency of notice or of the duty to assist constitutes harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  He also has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  Under the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Therefore, the Board may proceed to consider the merits of the claims.  

Clothing Allowance Claims

The Veteran contends that he is entitled to an annual clothing allowance for the calendar years 2012 and 2013.  He specifically contends that, although his prescribed bilateral knee and wrist braces are not rigid, they contain parts which cause wear and tear to his clothing.  He also specifically contends that the topical ointment prescribed to treat his service-connected left wrist surgical scars stains his clothing.

Laws and Regulations

Under 38 C.F.R. § 3.810(a), an annual clothing allowance is payable if the Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing. Additionally, an annual clothing allowance is authorized when medications prescribed by a physician to treat a service-connected skin disorder cause irreparable damage to a Veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for an annual clothing allowance for the calendar years 2012 and 2013.  As noted, the Veteran contends that his prescribed bilateral knee and wrist braces contain metal parts which cause wear and tear to his clothing and the topical ointment prescribed to treat his service-connected left wrist surgical scars stains his clothing.  With respect to the Veteran's assertions that his bilateral knee and left wrist braces cause wear and tear to his clothing, the Board notes that, in the currently appealed administrative decision issued in October 2012 and in the Statement of the Case (SOC) issued in March 2013, multiple VA prosthetic representatives found that the braces prescribed to the Veteran in September 2010 and in September 2011 to treat his service-connected bilateral knee and left wrist disabilities, respectively, did not cause wear and tear on clothing.  The SOC explained:

[T]he wrist brace issued on 09/08/2011 is an elastic wrap around wrist orthosis.  The brace features covered aluminum stay with no exposed joints or surfaces which would cause damage and wear/tear to clothing.  It is also determined [that] the off-the-shelf KO elastic knee brace is an elastic wrap around knee orthosis.  The brace features covered aluminum polycentric stays with no exposed joints or surfaces which would cause damage and wear/tear to clothing.

With respect to the Veteran's assertions that the topical ointment prescribed to treat his service-connected left wrist surgical scars stains his clothing, the Board notes that, in the currently appealed administrative decision issued in May 2013 and in the SOC issued in December 2013, multiple VA prosthetic representatives found that the "prescribed creams would not cause damage to clothing."  Moreover, it appears that these medical professionals concluded that the topical medication prescribed to treat the Veteran's service-connected left wrist surgical scars was not among those that cause irreparable damage to outer garments based on a review of guidance materials issued by the VA Prosthetics Department in conjunction with the VA Pharmacy.  (The Board notes parenthetically that a copy of these materials is included in the claims file.)

The Board acknowledges the Veteran's assertions on his April 2013 substantive appeal that, "On many...occasions, the metal from the knee braces comes out of the elastic and damage clothing...Also, Thera-Gesic cream is damaging clothing."  The fact remains that the braces issued by VA prosthetics are not considered as among those orthopedic appliances which cause wear and tear on clothing and the Veteran's medication prescribed to treat his service-connected skin disability is not among those whose pharmacological nature are deemed to be irreparably damaging to clothing.  The question of whether the Veteran's knee and wrist braces cause wear and tear on clothing is essentially medical in nature.  Similarly, the question of whether the topical medication prescribed to treat the Veteran's service-connected left wrist surgical scars also is medical in nature.  The Board notes in this regard that it is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, the regulation specifically provides that the Under Secretary for Health or a designee should address this medical question.  38 C.F.R. § 3.810.  The medical professionals in this case (VA prosthetics personnel) have answered these questions in the negative.  In summary, the Board finds that the criteria for annual clothing allowances for 2012 and 2013 have not been met.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an annual clothing allowance for the 2012 calendar year is denied.

Entitlement to an annual clothing allowance for the 2013 calendar year is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


